UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07685 FRONTIER FUNDS, INC. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2015 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Frontier RobecoSAM Global Equity Fund SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 94.6% Australia4.3% AGL Energy Ltd. $ National Australia Bank Ltd. Westpac Banking Corp. Austria0.8% Raiffeisen Bank International AG France4.9% Suez Environnement Co. Total SA Germany1.1% Allianz SE Israel1.4% Mizrahi Tefahot Bank Ltd.(a) Italy0.9% Eni SpA Japan6.1% Honda Motor Co. Ltd. Inpex Corp. Keihin Corp. Stanley Electric Co. Ltd. Netherlands2.5% Koninklijke DSM NV Koninklijke Philips NV Norway2.1% DNB ASA Sweden1.7% Atlas Copco AB - Class A Svenska Handelsbanken AB - Class A Switzerland6.5% Nestle SA Roche Holding AG Schindler Holding AG Swisscom AG United Kingdom7.7% AstraZeneca PLC Barclays PLC BT Group PLC Croda International PLC Drax Group PLC SSE PLC United States54.6% Abbott Laboratories Celanese Corp. - Class A Cisco Systems, Inc. Colgate-Palmolive Co. Dollar Tree, Inc. (a) E.I. du Pont de Nemours & Co. Emerson Electric Co. Fluor Corp. Fossil Group, Inc. (a) Franklin Resources, Inc. GNC Holdings, Inc. Illinois Tool Works, Inc. International Business Machines Corp. L Brands, Inc. MasterCard, Inc. - Class A McDonald's Corp. Mead Johnson Nutrition Co. Microsoft Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Oracle Corp. Parker-Hannifin Corp. PepsiCo, Inc. Pfizer, Inc. The Chubb Corp. The Coca-Cola Co. The Hartford Financial Services Group, Inc. UnitedHealth Group, Inc. Wells Fargo & Co. Xylem, Inc. Total Common Stocks (Cost $12,935,548) PREFERRED STOCKS 3.4% Germany3.4% Henkel AG & Co. KGaA Volkswagen AG Total Preferred Stocks (Cost $469,073) SHORT-TERM INVESTMENTS 1.0% Investment Company 1.0% STIT-STIC Prime Portfolio - Institutional Class, 0.01% Total Short-Term Investments (Cost $174,725) Total Investments 99.0% (Cost $13,579,346) Other Assets in Excess of Liabilities 1.0% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. Effective October 31, 2014, the Fund changed its name from Frontegra RobecoSAM Global Equity Fund to Frontier RobecoSAM Global Equity Fund. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier MFG Global Equity Fund SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 89.2% France7.0% Danone $ Sanofi Germany2.6% SAP SE Netherlands2.2% Unilever NV Switzerland7.5% Nestle SA Novartis AG United Kingdom6.7% Lloyds Banking Group PLC(a) Tesco PLC United States63.2% American Express Co. DIRECTV (a) eBay, Inc. (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Lowe's Companies, Inc. MasterCard, Inc. - Class A McDonald's Corp. Microsoft Corp. Oracle Corp. State Street Corp. Target Corp. The Bank of New York Mellon Corp. The Coca-Cola Co. The Home Depot, Inc. U.S. Bancorp Visa, Inc. - Class A Wal-Mart Stores, Inc. Wells Fargo & Co. Yum! Brands, Inc. Total Common Stocks (Cost $725,153,631) SHORT-TERM INVESTMENTS 10.5% Investment Company 10.5% STIT Liquid Assets Portfolio - Institutional Class, 0.06% Total Short-Term Investments (Cost $94,652,285) Total Investments 99.7% (Cost $819,805,916) Other Assets in Excess of Liabilities 0.3% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. Effective October 31, 2014, the Fund changed its name from Frontegra MFG Global Equity Fund to Frontier MFG Global Equity Fund. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier MFG Core Infrastructure Fund SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 97.1% Australia7.7% APA Group $ AusNet Services DUET Group Spark Infrastructure Group Sydney Airport Transurban Group Austria0.3% Flughafen Wien AG Belgium0.2% Elia System Operator SA/NV Canada8.3% Emera, Inc. Enbridge, Inc. Fortis, Inc. TransCanada Corp. Valener, Inc. France6.7% Aeroports de Paris Eutelsat Communications SA SES SA - ADR Germany1.7% Fraport AG Frankfurt Airport Services Worldwide Hamburger Hafen und Logistik AG Hong Kong2.9% Power Assets Holdings Ltd. Italy8.7% Atlantia SpA Snam SpA Societa Iniziative Autostradali e Servizi SpA Terna Rete Elettrica Nazionale SpA Mexico2.6% Grupo Aeroportuario del Centro Norte SAB de CV Grupo Aeroportuario del Pacifico SAB de CV - Class B Grupo Aeroportuario del Sureste SAB de CV - Class B OHL Mexico SAB de CV(a) Netherlands1.5% Koninklijke Vopak NV New Zealand1.2% Auckland International Airport Ltd. Vector Ltd. Spain7.2% Abertis Infraestructuras SA Enagas SA Red Electrica Corp. SA Switzerland0.8% Flughafen Zuerich AG United Kingdom7.6% National Grid PLC Pennon Group PLC Severn Trent PLC United Utilities Group PLC United States39.7% ALLETE, Inc. Alliant Energy Corp. Ameren Corp. American Electric Power Co., Inc. American States Water Co. American Tower Corp. American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Avista Corp. California Water Service Group CenterPoint Energy, Inc. Cleco Corp. CMS Energy Corp. Consolidated Edison, Inc. Crown Castle International Corp. DTE Energy Co. Duke Energy Corp. El Paso Electric Co. Great Plains Energy, Inc. IDACORP, Inc. Integrys Energy Group, Inc. ITC Holdings Corp. NiSource, Inc. Northeast Utilities Northwest Natural Gas Co. NorthWestern Corp. Pepco Holdings, Inc. PG&E Corp. Piedmont Natural Gas Co., Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. PPL Corp. Questar Corp. SCANA Corp. Sempra Energy SJW Corp. Southwest Gas Corp. TECO Energy, Inc. The Empire District Electric Co. The Laclede Group, Inc. The Southern Co. UIL Holdings Corp. Vectren Corp. Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $65,949,397) CLOSED-END FUNDS 0.9% United Kingdom0.9% HICL Infrastructure Co. Ltd. International Public Partnerships Ltd. Total Closed-End Funds (Cost $614,891) SHORT-TERM INVESTMENTS 3.3% Investment Company 3.3% STIT Liquid Assets Portfolio - Institutional Class, 0.06% Total Short-Term Investments (Cost $2,296,180) Total Investments 101.3% (Cost $68,860,468) Liabilities in Excess of Other Assets (1.3)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt Effective October 31, 2014, the Fund changed its name from Frontegra MFG Core Infrastructure Fund to Frontier MFG Core Infrastructure Fund. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier Timpani Small Cap Growth Fund SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 98.2% Consumer Discretionary21.1% BJ's Restaurants, Inc. (a) $ Fiesta Restaurant Group, Inc. (a) Gentherm, Inc. (a) G-III Apparel Group Ltd. (a) Grand Canyon Education, Inc. (a) Jack In the Box, Inc. Kate Spade & Co. (a) Kona Grill, Inc. (a) Lithia Motors, Inc. - Class A Motorcar Parts of America, Inc. (a) Nautilus, Inc. (a) Penske Automotive Group, Inc. Shutterstock, Inc. (a) Skechers U.S.A., Inc. - Class A (a) Tuesday Morning Corp. (a) Zoe's Kitchen, Inc. (a) Consumer Staples2.3% J&J Snack Foods Corp. TreeHouse Foods, Inc. (a) Energy10.2% Basic Energy Services, Inc. (a) C&J Energy Services, Inc. (a) Callon Petroleum Co. (a) Diamondback Energy, Inc. (a) Enphase Energy, Inc. (a) Natural Gas Services Group, Inc. (a) Precision Drilling Corp. Sanchez Energy Corp. (a) Financial Services2.4% Tree.com, Inc. (a) Health Care26.3% Abaxis, Inc. Adeptus Health, Inc. - Class A (a) Air Methods Corp. (a) Akorn, Inc. (a) ANI Pharmaceuticals, Inc. (a) BioDelivery Sciences International, Inc. (a) Cantel Medical Corp. Cardiovascular Systems, Inc. (a) Dipexium Pharmaceuticals, Inc. (a) ExamWorks Group, Inc. (a) Horizon Pharma Plc (a) Jazz Pharmaceuticals PLC (a) Lannett Co., Inc. (a) Ligand Pharmaceuticals, Inc. (a) Repligen Corp. (a) Sagent Pharmaceuticals, Inc. (a) Supernus Pharmaceuticals, Inc. (a) Team Health Holdings, Inc. (a) ZELTIQ Aesthetics, Inc. (a) Producer Durables13.0% CoStar Group, Inc. (a) CUI Global, Inc. (a) Forward Air Corp. H&E Equipment Services, Inc. Hawaiian Holdings, Inc. (a) ITT Corp. Korn/Ferry International (a) Mobile Mini, Inc. Old Dominion Freight Line, Inc. (a) The Middleby Corp. (a) TransDigm Group, Inc. TriNet Group, Inc. (a) Wabash National Corp. (a) WageWorks, Inc. (a) Technology22.9% Aspen Technology, Inc. (a) Callidus Software, Inc. (a) Cavium, Inc. (a) Dealertrack Technologies, Inc. (a) Demandware, Inc. (a) Diodes, Inc. (a) DTS, Inc. (a) Glu Mobile, Inc. (a) GrubHub, Inc. (a) inContact, Inc. (a) MaxLinear, Inc. - Class A (a) Mellanox Technologies Ltd. (a) Paycom Software, Inc. (a) Proofpoint, Inc. (a) RF Micro Devices, Inc. (a) RingCentral, Inc. - Class A (a) Super Micro Computer, Inc. (a) TechTarget, Inc. (a) The Ultimate Software Group, Inc. (a) TrueCar, Inc. (a) TubeMogul, Inc. (a) Tyler Technologies, Inc. (a) Ubiquiti Networks, Inc. (a) VASCO Data Security International, Inc. (a) Verint Systems, Inc. (a) Total Common Stocks (Cost $16,456,699) SHORT-TERM INVESTMENTS 3.8% Investment Company 3.8% STIT-STIC Prime Portfolio - Institutional Class, 0.01% Total Short-Term Investments (Cost $714,010) Total Investments 102.0% (Cost $17,170,709) Liabilities in Excess of Other Assets (2.0)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. Effective October 31, 2014, the Fund changed its name from Frontegra Timpani Small Cap Growth Fund to Frontier Timpani Small Cap Growth Fund. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier Netols Small Cap Value Fund SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 98.6% Consumer Discretionary14.5% Accuride Corp. (a) $ ANN, Inc. (a) Cabela's, Inc. (a) Capella Education Co. Carter's, Inc. DeVry, Inc. Domino's Pizza, Inc. Ethan Allen Interiors, Inc. Tenneco, Inc. (a) The Cheesecake Factory, Inc. Consumer Staples6.2% Boulder Brands, Inc. (a) Casey's General Stores, Inc. SUPERVALU, Inc. (a) TreeHouse Foods, Inc. (a) Energy5.0% Bill Barrett Corp. (a) McDermott International, Inc. (a) Superior Energy Services, Inc. Willbros Group, Inc. (a) Financials16.7% BancorpSouth, Inc. Community Bank System, Inc. Endurance Specialty Holdings Ltd. Glacier Bancorp, Inc. MGIC Investment Corp. (a) Old National Bancorp Selective Insurance Group, Inc. State Bank Financial Corp. Sterling Bancorp The Hanover Insurance Group, Inc. Walter Investment Management Corp. (a) Webster Financial Corp. Health Care10.5% Acadia Healthcare Company, Inc. (a) Albany Molecular Research, Inc. (a) Haemonetics Corp. (a) Integra LifeSciences Holdings Corp. (a) Invacare Corp. LifePoint Hospitals, Inc. (a) U.S. Physical Therapy, Inc. VCA Antech, Inc. (a) Industrials16.2% Actuant Corp. - Class A Briggs & Stratton Corp. Commercial Vehicle Group, Inc. (a) Genesee & Wyoming, Inc. (a) Herman Miller, Inc. PGT, Inc. (a) TASER International, Inc. (a) Thermon Group Holdings, Inc. (a) Titan International, Inc. TriMas Corp. (a) United Rentals, Inc. (a) Westinghouse Air Brake Technologies Corp. Information Technology13.7% CACI International, Inc. - Class A (a) Checkpoint Systems, Inc. (a) Entegris, Inc. (a) Fair Isaac Corp. Monotype Imaging Holdings, Inc. Park Electrochemical Corp. Plexus Corp. (a) Progress Software Corp. (a) VeriFone Systems, Inc. (a) Materials8.4% Acuity Brands, Inc. Carpenter Technology Corp. Compass Minerals International, Inc. Intrepid Potash, Inc. (a) Sensient Technologies Corp. Unifi, Inc. (a) Real Estate Investment Trusts7.4% Education Realty Trust, Inc. FelCor Lodging Trust, Inc. First Industrial Realty Trust, Inc. National Health Investors, Inc. Sun Communities, Inc. Total Common Stocks (Cost $58,038,185) SHORT-TERM INVESTMENTS 1.2% Investment Company 1.2% Fidelity Institutional Money Market Portfolio, Select Class, 0.01% Total Short-Term Investments (Cost $1,116,183) Total Investments 99.8% (Cost $59,154,368) Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. Effective October 31, 2014, the Fund changed its name from Frontegra Netols Small Cap Value Fund to Frontier Netols Small Cap Value Fund. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS 96.3% Consumer Discretionary9.0% American Axle & Manufacturing Holdings, Inc. (a) $ Cabela's, Inc. (a) Columbia Sportswear Co. Cracker Barrel Old Country Store, Inc. Dana Holding Corp. Deckers Outdoor Corp. (a) Guess?, Inc. Harte-Hanks, Inc. Interval Leisure Group, Inc. Meredith Corp. Meritage Homes Corp. (a) Steven Madden Ltd. (a) The E.W. Scripps Co. - Class A(a) Consumer Staples0.5% TreeHouse Foods, Inc. (a) Energy6.2% Carrizo Oil & Gas, Inc. (a) Comstock Resources, Inc. Goodrich Petroleum Corp. (a) Hornbeck Offshore Services, Inc. (a) Kodiak Oil & Gas Corp. (a) PDC Energy, Inc. (a) Rosetta Resources, Inc. (a) Financials25.4% Actua Corp. (a) American Equity Investment Life Holding Co. Ameris Bancorp Argo Group International Holdings Ltd. Banco Latinoamericano de Comercio Exterior S.A. Banner Corp. BBCN Bancorp, Inc. Capital Bank Financial Corp. (a) CNO Financial Group, Inc. Fidelity Southern Corp. Heritage Commerce Corp. Heritage Financial Corp. Heritage Oaks Bancorp IBERIABANK Corp. International Bancshares Corp. National Penn Bancshares, Inc. Nelnet, Inc. - Class A NewBridge Bancorp (a) NorthStar Asset Management Group, Inc. (a) OceanFirst Financial Corp. State Bank Financial Corp. SVB Financial Group (a) Synovus Financial Corp. United Community Banks, Inc. United Financial Bancorp, Inc. Wilshire Bancorp, Inc. Wintrust Financial Corp. Health Care3.5% Accuray, Inc. (a) Progenics Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Industrials15.1% Aceto Corp. AMERCO Avis Budget Group, Inc. (a) CBIZ, Inc. (a) Deluxe Corp. Esterline Technologies Corp. (a) Kadant, Inc. MYR Group, Inc. (a) Park-Ohio Holdings Corp. Spirit Airlines, Inc. (a) Tetra Tech, Inc. The Timken Company Trinity Industries, Inc. Triumph Group, Inc. UniFirst Corp. WESCO International, Inc. (a) Information Technology14.5% AOL, Inc. (a) Atmel Corp. (a) eGain Corp. (a) Euronet Worldwide, Inc. (a) Knowles Corp. (a) Methode Electronics, Inc. Microsemi Corp. (a) NCR Corp. (a) Progress Software Corp. (a) Rovi Corp. (a) Saba Software, Inc. (a) Skyworks Solutions, Inc. SYNNEX Corp. (a) TiVo, Inc. (a) Verint Systems, Inc. (a) Materials4.3% Ashland, Inc. Cabot Corp. Domtar Corp. Kaiser Aluminum Corp. Kraton Performance Polymers, Inc. (a) Materion Corp. Sensient Technologies Corp. Real Estate Investment Trusts13.3% Acadia Realty Trust CoreSite Realty Corp. Corporate Office Properties Trust First Industrial Realty Trust, Inc. First Potomac Realty Trust Hudson Pacific Properties, Inc. Kilroy Realty Corp. Pebblebrook Hotel Trust Sabra Health Care REIT, Inc. Strategic Hotels & Resorts, Inc. (a) Sun Communities, Inc. Utilities4.5% Black Hills Corp. Chesapeake Utilities Corp. IDACORP, Inc. Laclede Group, Inc. PNM Resources, Inc. Portland General Electric Co. The Empire District Electric Co. UIL Holdings Corp. Total Common Stocks (Cost $18,764,264) SHORT-TERM INVESTMENTS 3.1% Investment Company3.1% STIT-STIC Prime Portfolio - Institutional Class, 0.01% Total Short-Term Investments (Cost $709,689) Total Investments 99.4% (Cost $19,473,953) Other Assets in Excess of Liabilities 0.6% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. Effective October 31, 2014, the Fund changed its name from Frontegra Phocas Small Cap Value Fund to Frontier Phocas Small Cap Value Fund. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent bid price. Equity securities that are traded on NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”). Debt securities (other than short-term instruments) are valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and evaluated dealer bid quotations. Shares of underlying mutual funds are valued at their respective NAVs. Exchange traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors (the “Board”). The Board has retained an independent fair value pricing service to assist in valuing foreign securities held by the Frontier RobecoSAM Global Equity, Frontier MFG Global Equity and Frontier MFG Core Infrastructure Funds. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by the advisers or subadvisers pursuant to guidelines established by the Board. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 — Quoted prices in active markets for identical securities Level 2 — Evaluated prices based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities and changes in benchmark securities indices) Level 3 — Significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) RobecoSAM Global Equity Description Level 1 Level 2 Level 3 Total Equity (a) Common Stocks $ $ $
